   Case 4:21-cv-00268 Document 1 Filed on 01/27/21 in TXSD Page 1 of 7




                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION
---------------------------------------------------------------------------------------------------
Corey Denard Pitre,                                                Fed. Case No. __________

                                     Plaintiff,                Tex. Case No. 205100331931
                                                              (Tex. Justice Ct., Harris Cnty.,
                       v.                                                 Precinct 5, Place 1)

TD Bank / Target Red Card,

                                   Defendant.


                        NOTICE OF REMOVAL
__________________________________________________________________

To:     Nathan Ochsner, Clerk of Court, United States District Court for the
        Southern District of Texas, Bob Casey United States Courthouse, 515 Rusk
        Avenue, Houston, TX 77002.

        Plaintiff Corey Denard Pitre, No. E2, 2 Mockingbird Circle, Houston, TX
        77074 (coreydpitre@icloud.com).

        Defendant TD Bank USA, N.A. (named in the complaint as “TD Bank /

Target Red Card”), hereby gives notice of its removal of this action on the

following grounds:

        1.      Plaintiff Corey Pitre commenced this civil action in the Justice

Court, Harris County, Texas. A copy of the citation and petition, together with all

the other process, pleadings, and orders served in the state-court action,

accompany this notice:

        (a)     Citation (Small Claims Case) (Dec. 23, 2020)



                                                  1
  Case 4:21-cv-00268 Document 1 Filed on 01/27/21 in TXSD Page 2 of 7




       (b)    Small Claims Petition (Dec. 23, 2020)

       (c)    Statement of Inability to Afford Payment of Court Costs (Dec. 23,

              2020)

       2.     The petition was the initial pleading setting forth the purported

claims for relief upon which the state-court action is based.

       3.     The case that the petition purportedly stated was and is removable.

       4.     TD received the citation and petition by mail on December 29, 2020.

It had not received the citation and petition in any other manner before December

29, 2020.

       5.     TD is filing this notice within 30 days after receiving the summons

and complaint.

       6.     This Court would have had original jurisdiction over the state-court

action under 28 U.S.C. §§ 1331, 28 U.S.C. § 1337(a), and 15 U.S.C. § 1681p.

       (a)    Jurisdiction under 15 U.S.C. § 1681p. The petition purports to

              state a claim that TD “knowingly refuses to investigate and remove

              erroneous credit line(s) from my personal consumer report” and

              based on “negative [credit] reporting,” and seeks relief in the form of

              “the removal of derogatory information from my consumer report

              with all three major credit bureaus, which include: Equifax,

              Experian, and Transunion.” TD furnished information to consumer

              reporting agencies about Mr. Pitre’s credit-card account.

                                          2
  Case 4:21-cv-00268 Document 1 Filed on 01/27/21 in TXSD Page 3 of 7




              (1)    Complete preemption. The Fair Credit Reporting Act

                     provides that that “[n]o requirement or prohibition may be

                     imposed under the laws of any State . . . with respect to any

                     subject matter regulated under . . . section 1681s-2 of this

                     title, relating to the responsibilities of persons who furnish

                     information to consumer reporting agencies . . . .” 15 U.S.C.

                     § 1681t(b)(1)(F). Under the “complete preemption” doctrine,

                     original federal jurisdiction exists as to the claim for relief by

                     means of credit reporting. See Caterpillar, Inc. v. Williams,

                     482 U.S. 386, 392–93 (1987). Section 1681t(b)(1)(F), which

                     was enacted under the caption “preemption of state law,” 1

                     preempts state “laws” in any form, including “all sources of

                     legal rules — statutes, regulations, judicial decisions, and

                     administrative decisions.” Purcell v. Bank of Am., 659 F.3d

                     622, 624 (7th Cir. 2011); accord Macpherson v. JPMorgan

                     Chase Bank, N.A., 665 F.3d 45, 47 (2d Cir. 2011) (citing

                     Cipollone v. Liggett Group, Inc., 505 U.S. 504, 521 (1992));

                     Premium Mortg. Corp. v. Equifax, Inc., 583 F.3d 103, 106



       1
        The caption “preemption of state law” appeared in the enacting statute but was
not codified. See Omnibus Consolidated Appropriations Act, 1997, Pub. L. No. 104-208,
§ 2419, 110 Stat. 3009, 3009-452 to -453 (1996).

                                          3
Case 4:21-cv-00268 Document 1 Filed on 01/27/21 in TXSD Page 4 of 7




               (2d Cir. 2009); Marshall v. Swift River Acad., LLC, 327 F.

               App’x 13, 15 (9th Cir. 2009).

         (2)   Exclusive federal remedy. The Fair Credit Reporting Act

               also provides that “[e]xcept as provided in sections 1681n and

               1681o of this title [15 U.S.C. §§ 1681n–o], no consumer may

               bring any action or proceeding in the nature of defamation . . .

               with respect to the reporting of information against . . . any

               person who furnishes information to a consumer reporting

               agency, based on information disclosed pursuant to section

               1681g, 1681h, or 1681m of this title, . . . based in whole or in

               part on the report except as to false information furnished

               with malice or willful intent to injure such consumer.” The

               complaint does not allege any “false information” or any

               “malice or willful intent to injure.” An action under 15 U.S.C.

               §§ 1681n–o is therefore the exclusive remedy for Mr. Pitre’s

               claim.




                                    4
  Case 4:21-cv-00268 Document 1 Filed on 01/27/21 in TXSD Page 5 of 7




       (b)    Jurisdiction under 28 U.S.C. § 1337(a). The Fair Credit Reporting

              Act is an “Act of Congress regulating commerce,” codified in United

              States Code title 15, titled “Commerce and Trade,” at chapter 41,

              subchapter III.

       7.     The state-court action is removable under 28 U.S.C. § 1441(a) &

§ 1446.

       8.     The state-court action is not a nonremovable action under 28 U.S.C.

§ 1445.

       9.     Promptly after filing this notice, Target will give written notice to

Mr. Pitre, and will file a copy with the Clerk of the state court.

       Wherefore Defendant TD Bank USA, N.A. (named in the complaint as “TD

Bank / Target Red Card”), respectfully prays that the state court proceed no

further, and that any further proceedings in this action occur in the United States

District Court for the Southern District of Texas.




                                           5
  Case 4:21-cv-00268 Document 1 Filed on 01/27/21 in TXSD Page 6 of 7




January 27, 2021.
                                   BARNES & THORNBURG LLP

                                   /s/Alicia M. Barrs
                                   _________________________________
                                   Alicia M. Barrs
                                   Texas Bar No. 24109620
                                   Suite 700
                                   2121 North Pearl Street
                                   Dallas, TX 75201-2469
                                   Ph. 214.258.4105
                                   Fax 214.258.4199
                                   Alicia.Barrs@btlaw.com

                                              in association with

                                   Brian Melendez, Minn. License No.
                                       0223633 (application for admission
                                       pro hac vice forthcoming), Lead
                                       Attorney
                                   BARNES & THORNBURG LLP
                                   Suite 2800
                                   225 South Sixth Street
                                   Minneapolis, MN 55402-4662
                                   Ph. 612.367.8734
                                   Fax 612.333.6798
                                   brian.melendez@btlaw.com

                                   Attorneys for Defendant
                                      TD Bank USA, N.A. (misnamed as
                                      “TD Bank / Target Red Card”)




                                   6
  Case 4:21-cv-00268 Document 1 Filed on 01/27/21 in TXSD Page 7 of 7




                               Certificate of Service

       I certify that, on January 27, 2021, I served this paper on the other Party by
electronic and postal mail at these addresses:

          Party                  Postal Address               Email Address
Plaintiff Corey Denard      No. E2                       coreydpitre@icloud.com
   Pitre                    2 Mockingbird Circle
                            Houston, TX 77074

January 27, 2021.
                                           BARNES & THORNBURG LLP

                                           /s/Alicia M. Barrs
                                           _________________________________
                                           Alicia M Barrs,
                                           Texas Bar No. 24109620
                                           Suite 700
                                           2121 North Pearl Street
                                           Dallas, TX 75201-2469
                                           Ph. 214.258.4105
                                           Fax 214.258.4199
                                           Alicia.Barrs@btlaw.com




                                          7
